Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant failed to respond to obvious type double patenting rejection and failed to submit a terminal disclaimer.
With regards to the 103 rejection of claims 1-20, applicant stated that neither Botzer nor Bar-Tal discloses a preset number of consecutive heartbeats”. The examiner respectfully disagrees, for Botzer discloses a preset number of consecutive heartbeats ([0181]). 
Thus, for these reasons the rejections are maintained

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-12 of copending Application No. 16/723,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-12 conflicts with claims 1-12 of application “592 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Botzer et al.( US2018/0042505, hereinafter, Botzer) in view of Bar-Tal et al. (US2016/0045123, hereinafter “Bar-Tal”).

Regarding claims 1, 7, Botzer disclose a medical apparatus, comprising:
a probe (408) configured for insertion into a body (“heart “404) of a patient (406) and
comprising one or more electrodes(411) configured to contact tissue of region within
the body [see 0184-0189][see fig.23]; a display screen(450) [see 0189, 0192 and figs
23];a position-tracking system (magnetic tracking system) configured to acquire position
coordinates of the one or more electrodes(411) within the body [see 0184, 0191];
a processor(20) [see 0187-0189] configured to: acquire respective electrophysiological
signals from the one or more electrodes(411) while the one or more electrodes are held
stationary at respective locations in the region over a preset number of consecutive heartbeats [see,0181,0187-0189, 0050 and figs 5, 7] by disclosing ECG module 436 enables processor 20 to acquire and analyze EP (electrophysiological) signals received by electrode 411,
including the ECG signals that are typically presented to professional 402 as voltage-
time graphs, which are updated in real time, on a display screen 450 [see 0189];
extract respective electrophysiological parameters from the respective
electrophysiological signals acquired by the one or more electrodes at the respective
location [see abstract, 0105-0113, 0120-0125, 0129, 0135, 0146 and figs 14]; compute a
respective measure of consistency among the respective electrophysiological
parameters extracted from the electrophysiological signals acquired by the electrodes by
the electrodes over preset number of consecutive heartbeats at each of the respective location
[see 0106-0113, 0120-0125,0181]; a visual indication of the extracted electrophysiological
parameters (voltages) at the respective locations for which the respective measure of
consistency satisfied a predefined consistency criterion [see 0106-0113]; and
automatically discarding from the map, the electrophysiological parameters for which the
the respective measure of consistency did not satisfy the predefined consistency
criterion [see 0101-0105]. Botzer don’t explicitly mention a three-dimensional (3D)
map of the tissue while superimposing on the map, responsively to the position
coordinates. 
Bar-Tal et al disclose render to the display screen a three-dimensional (3D)
map of the tissue while superimposing on the map, responsively to the position
coordinates [see 0102-0112]. Therefore, it is obvious to one skilled in the art at the time
the invention was filed and would have been motivated to combine Botzer and Bar-
Tal et al by displaying a three-dimensional (3D) map of the tissue while superimposing
on the map, responsively to the position coordinates. For accuracy purposes.

Regarding claims 2 and 8, Botzer discloses wherein the electrophysiological parameter
comprises a local activation time  in a heart of the patient, and the measure of
consistency is indicative of a variation of the local activation time   [see 0160-0166, 0093] by disclosing in local activation, unipolar derivative changes are accompanied by a bipolar derivative change as illustrated by a 2 ms activity window 140 [see 0093].

Regarding claims 3 and 9, Botzer discloses wherein the measure of consistency
comprises a peak-to-peak variation of the local activation time   at any given location, and the consistency criterion requires that the peak-to-peak variation of the  local activation time   not exceed a predefined limit[0127,0129,0160-0166].

Regarding claims 4, 10, Botzer et al disclose wherein the electrophysiological
parameter comprises an electrophysiological voltage, and the measure of consistency is
indicative of a variation of the electrophysiological voltage [see 0106-0113, 0145-0147,
0189] by disclosing a user bipolar voltage-controlled threshold are considered valid
annotations. For each annotation multiple features are computed. Each feature value is
given a fuzzy score ranging from zero to one, corresponding to a confidence value for
the feature. Finally, all scores are combined together and their value is tested against a
global score threshold. Those annotations that pass the global score threshold, i.e., that
have a high confidence value, are considered valid annotations and those that do not,
i.e., that have a low confidence value, are rejected [see 0106].

Regarding claims 5, 11, Botzer et al disclose wherein the measure of consistency
comprises: a peak-to-peak variation of the electrophysiological voltage in any given
location [see 0106- 0113, 0145-0146] and the consistency criterion requires that the
peak-to-peak variation of the electrophysiological voltage not exceed a predefined limit
[see 0145-0146] by disclosing bipolar amplitude of each annotation is defined by
measuring the peak-to-peak amplitude, baseline removed, 1 KHz bipolar signal in a 14
ms window centered around the annotation time (maximum unipolar velocity point) and a
system default value of bipolar amplitude threshold is set to 30 micro Volts [see 0146].

Regarding claims 6, 12, Botzer et al disclose ECG module 436 enables processor 20 to
acquire and analyze EP (electrophysiological) signals received by electrode 411,
including the ECG signals referred to herein. The signals are typically presented to
professional 402 as voltage-time graphs, which are updated in real time, on a display
screen 450 [see 0189].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792